        Case 1:21-cv-00740-MBH Document 27 Filed 02/08/21 Page 1 of 1




        In the United States Court of Federal Claims
  * * * * * * * * * * * * * * * * **
                                           *
  AGMA SECURITY SERVICE, INC.,             *
                                           *
                                           *
                    Protestor,
                                           *
  v.                                       *
                                           *
  UNITED STATES,                           * No. 21-740C
                    Defendant,             * Filed: February 8, 2021
                                           *
                                           *
  v.                                       *
  RANGER AMERICAN OF PUERTO                *
  RICO,
                                           *
                 Defendant-Intervenor.
                                           *
  * * * * * * * * * * * * * * * * **
                                  ORDER

       As discussed with the parties, the court reschedules oral argument for the cross-
motions for judgment on the Administrative Record for Friday, February 12, 2021, 2:30
p.m., EST.


       IT IS SO ORDERED.

                                                   s/Marian Blank Horn
                                                   MARIAN BLANK HORN
                                                            Judge
